Citation Nr: 0802269	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection claim for a major depressive disorder.   

2.	Service connection claim for an anxiety disorder.  

3.	Service connection for post-traumatic stress disorder 
(PTSD).

4.	Evaluation of service connected post-operative ganglion 
cyst, left wrist, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The appellant had active service from June 1967 to September 
1969.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 
 
It is necessary to clarify the issues on appeal.  Some of the 
documents sent to the appellant during the course of this 
appeal identified one of the issues as whether new and 
material evidence has been received to reopen the previously 
denied service connection claim for a major depressive 
disorder.   In a February 2000 rating decision, the RO had 
denied service connection for depression and anxiety, as not 
well-grounded.  Since that decision, however, the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  Unlike the version of the law in 
effect at that time, the VA is now charged with the duty to 
assist almost every claimant and with the duty to provide 
certain notices to claimants to assist them in pursuing the 
benefit sought.  The new law further provides that a claim 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, such as the service-connection claim 
decided in August 2000, can be readjudicated under the 
provisions of the new law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).

In this case, the RO did recognize in the April 2002 rating 
decision on appeal that the anxiety and depression claims 
needed to be readjudicated under the VCAA, and the claims 
were denied on the merits.  Despite the incorrect phrasing of 
the new and material issue in the 2004 Statement of the Case 
and 2005 and 2006 Supplemental Statements of the Case (SSOC), 
the RO recognized this error and adjudicated the anxiety and 
depression claims on the merits in the 2007 SSOC.  Since the 
RO correctly adjudicated the merits of the anxiety and 
depression claims under the VCAA in the rating decision on 
appeal and in the most recent SSOC, there is no prejudice to 
the appellant by the Board also doing so.  The issues have 
been phrased as shown above simply to reflect that fact. 

The issue of increased rating for the left wrist disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Diagnoses of psychiatric conditions are first shown by 
medical evidence dated several years after the appellant's 
discharge from service, and there is no persuasive evidence 
showing it is related to disease or injury incurred during 
service.

2. The appellant has been diagnosed with PTSD.

3. The record contains no corroborating evidence that 
verifies the appellant's claimed PTSD stressor.  




CONCLUSIONS OF LAW

1.  The appellant did not incur a psychiatric disorder, 
including generalized anxiety disorder or major depression, 
as a result of his military service.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2001, July 2003, and April 2007.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
appellant of the elements that comprise his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
appellant of the respective duties of the VA and of the 
appellant in obtaining evidence needed to substantiate his 
claims.  

VA provided notification to the appellant prior to the 
initial adjudication of his claims in April 2002 via the 2001 
letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  To the extent that letter 
was deficient in any respect, the subsequent letters in 2003 
and 2007 corrected that deficiency.  The Board finds that any 
presumed prejudice incurred by the appellant is rebutted by 
the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  The 2003 and 
2007 VCAA notice letters were followed by several 
readjudications of the merits of the claims via SSOCs, most 
recently in July 2007.  As will be noted below, the 
appellant's claims will be denied.  So no disability 
evaluation or effective date will be assigned here, and there 
is no prejudice concerning Dingess notice.  

As discussed in more detail below, there are additional 
notification requirements with claims for PTSD based on 
personal assault.  In this case, those requirements were 
complied with by the July 2003 letter.  The appellant was 
notified of the types of information and evidence needed to 
support such a claim and provided a questionnaire to complete 
designed to elicit such information.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the appellant the 
opportunity to appear before hearings to voice his 
contentions.    

The Board notes that the RO did not provide compensation 
medical examinations here.  But the Board finds this proper.  
With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

With regard to the service connection claims for depression 
and anxiety, the only evidence indicating the appellant 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

With regard to the service connection claim for PTSD - as 
noted, a VA medical examination and opinion is required only 
when a reasonable possibility exists that such assistance 
would aid in substantiating a claim.  38 U.S.C.A. § 5103A; 
see Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, no 
reasonable possibility exists that recent medical examination 
or opinion would assist the appellant in substantiating the 
service connection claim for PTSD.  Conducting medical 
examination for purposes of rendering an opinion would serve 
no purpose in this case.  First, the medical evidence clearly 
indicates that the appellant has been diagnosed with PTSD.  
So no new opinion is necessary to determine diagnosis.  
Second, the record does not support his claim (detailed 
further below) to an in-service stressor.  The evidentiary 
foundation for a medical nexus opinion is lacking for this 
claim therefore.  See 38 C.F.R. § 3.304(f).  As such, no 
reasonable possibility exists that medical examination and 
opinion would aid the appellant in substantiating the service 
connection claim for PTSD.  See 38 U.S.C. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding his claims here.  

II.  Service Connection for Anxiety and Depression

Since July 1994, the appellant has claimed service connection 
for a psychiatric disorder.  

Service medical records are negative for any type of 
psychiatric disorder.  A November 1968 report by a military 
physician stated that the appellant had no psychiatric 
disorders.  VA medical records dated from 1994 reflect 
treatment for substance abuse and "social distress."  
Private medical records dated in 1994 reflect psychiatric 
treatment, and VA compensation examination reports, dated in 
September 1994, February 1996, and May 1996, reflect 
diagnoses of depression, polysubstance dependence, and 
antisocial personality disorder with paranoid traits.  
	
More recent VA treatment records show the appellant's history 
of substance abuse and dependence, and of depression.  An 
April 2001 VA psychiatry medical note reflects diagnoses of 
chronic PTSD and polysubstance dependence.  A September 2001 
VA hospital discharge report notes the appellant's inpatient 
psychiatric treatment from March 2001 to September 2001 and 
reflect discharge diagnoses of homelessness, polysubstance 
abuse, depression, and PTSD.  A November 2003 treatment note 
characterized the appellant's PTSD as a "neurological 
psychosis." August and November 2005 VA hospital discharge 
reports note diagnoses of cocaine dependence, cocaine-induced 
mood disorder, PTSD by history, and antisocial personality 
traits.  

The appellant asserts that his depression and anxiety relate 
to an alleged racially-motivated sexual assault in which he 
was sodomized with a broomstick.  His service personnel 
records show that he was court-martialed, incarcerated, and 
subsequently administratively separated from service. He had 
a RO hearing in October 2006, at which he described his 
anxiety and depression, and at which he argued that the 
alleged in-service attack led to his depression and anxiety.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of any psychiatric disorder is factually shown 
during service.  The Board concludes they were not.  The 
appellant's service medical records show no relevant 
treatment or diagnosis.  In fact, the records explicitly 
reflect psychiatric conditions were not present. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  A psychotic disorder can be 
service-connected on such a basis.  However, even if the 
appellant has been diagnosed with a psychotic disorder (which 
the Board is not concluding), the first showing of any 
psychiatric condition was not until several years after the 
appellant's discharge from service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current psychiatric disabilities.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disabilities and military 
service.

The medical evidence does not show treatment or diagnosis of 
psychiatric problems until a number of years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  No medical professional has 
ever related these conditions to the appellant's military 
service.  The appellant is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
generalized anxiety disorder and major depression, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  In this case, for the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the appellant's claims that his current psychiatric 
disabilities are related to service.  There is not an 
approximate balance of evidence, since there is simply no 
evidence favorable to either claim.  

III.  Service Connection Claim for PTSD

In various statements in the record, the appellant claims 
that he incurred PTSD during service as a result of a 
racially-motivated sexual assault.  Specifically, he 
maintains that, while incarcerated in an air force stockade, 
fellow prisoners sodomized him with a broomstick.        

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the appellant's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this matter, the record clearly demonstrates that, since 
April 2001, VA medical personnel have diagnosed the appellant 
with PTSD.  

The Board finds service connection unwarranted for PTSD, 
however, because the appellant's claimed non-combat stressor 
- i.e., the alleged in-service sexual assault - is not 
verified in the record.  See 38 C.F.R. § 3.304(f); see also 
Cohen and Dizoglio, both supra.  The appellant's service 
medical records do not refer to any claims of assault and do 
not refer to any injuries related to the alleged sodomy.  The 
appellant's personnel records - which refer in detail to his 
administrative separation from service following his 
incarceration - do not refer to any claims of assault, or to 
any injuries related to the alleged sodomy.  Despite the RO's 
efforts to retrieve records from the stockade in which the 
appellant had been incarcerated, the claims file contains no 
records reflecting an assault during his incarceration.  The 
Board notes that a representative from the stockade indicated 
in November 2005 that any relevant records would have been 
destroyed within five years after the period of 
incarceration.  The Board also notes that any such records 
reflecting the appellant's incarceration would have been 
silent on the alleged attack - he admitted during his October 
2006 RO personal hearing that he did not notify stockade 
officials of the alleged attack.  38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995). In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities." VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002. The appellant filed his 
claim prior to that date; however, the amendment did not work 
a substantive change on the law. See 65 FR 61132 (October 16, 
2000). The Board notes that 38 C.F.R. § 3.304(f) was amended 
to conform to the Cohen holding. 64 Fed. Reg. 32807 (1999); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997). As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the appellant in proceeding 
with this case at this time. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In relevant part, the current 38 C.F.R. § 3.304(f) states as 
follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post- 
traumatic stress disorder claim that is based on 
in- service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA 
may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

Review of the appellant's service medical and personnel 
records do not provide verification. Under 38 C.F.R. § 
3.304(f)(3), cited above, evidence that records of mental 
health care, that the appellant's performance work 
performance deteriorated, and that he wanted a transfer are 
probative. The records show that the appellant had one 
psychiatric consultation in 1968 which determined no 
psychiatric condition was present.  There is no mention of 
assault; however, the report does mention that the appellant 
wanted a different job.  The fact that he wanted to be cross-
trained into another profession, in and of itself, is simply 
not probative evidence that any assault occurred. 

Essentially, the determinative issue in this case is the 
appellant's credibility. In making its determination, the 
Board must determine the credibility and probative value of 
the evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole]. Because the record as a whole clearly 
demonstrates that the appellant never mentioned the alleged 
assault for decades after service, and only brought up the 
subject in connection with his claim of entitlement to 
monetary benefits from VA, the Board finds his recent 
uncorroborated statements to be lacking credibility. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal 
interest may affect the credibility of testimony]. See also 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

The fact is that the appellant has been receiving treatment 
since the 1990s for substance abuse issues. He has been 
interviewed several times and these interviews are of record, 
explicitly questioning him as to a past history of sexual 
assault. The appellant responded negatively to these 
interview questions and did not divulge the sexual assault 
for years, no matter how great his depression or anxiety. He 
never raised any history concerning sexual assault until 
coincident in time with his claim for compensation. In fact, 
as noted above, medical treatment records prior to that date 
show explicit denials of any history of sexual trauma. 

As such, the PTSD claim must fail here because the record 
lacks credible supporting evidence that his claimed in-
service sexual assault actually occurred, and because the 
record lacks medical evidence establishing a nexus between 
the claimed sexual assault and his current PTSD 
symptomatology.  See 38 C.F.R. § 3.304(f) (2007); see also 
Cohen and Dizoglio, both supra.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.    


ORDER

1.	Service connection for a major depressive disorder is 
denied.

2.	Service connection for an anxiety disorder is denied.  

3.	Service connection for PTSD is denied.  


REMAND

The appellant has not undergone VA compensation medical 
evaluation of his left wrist disorder since November 1999.  

The Board notes that VA scheduled the appellant for 
compensation examination in April 2002, and that the 
appellant did not appear for that examination.  But the Board 
also notes that the record is not clear as to the appellant's 
residence at the time of that examination.    

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for an examination with an appropriate 
specialist in order to determine the 
nature and severity of his service-
connected left wrist disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Any complaints 
of the appellant should be reported.          

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	Michelle L. Kane.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


